The plaintiff in error was sued as a joint tort-feasor with Albany Coca-Cola Bottling Company. They filed separate bills of exceptions. The record reveals but one petition and one brief of evidence. What was said in the case of Albany Coca-Cola Bottling Co. v. Shiver, ante, 359, is controlling in this case for the reasons therein stated, as such reference in that opinion applies to plaintiff in error in this case. The judge did not err in overruling the motion for new trial.
Judgment affirmed. MacIntyre, J., concurs, Broyles, C. J., concurs specially.
                          DECIDED MAY 15, 1942.